DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
The response filed on 9/14/21 has been entered. 

Applicant’s arguments filed 9/14/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Status of Claims
Claims 25 and 27-44 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 6/22/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27o-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0079759) in view of Chen et al. (Material (Basel) 9(4) 2016; 1-12) and further in view of Mauck et al. (2012/0093717) and Killeen et al. (Rapid communication Oct. 2018).

However, Patel fails to teach treating chronic wound and applying to the chronic wound after a period a second scaffolding electrospun polymer fiber. As stated In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.

Mauck teaches a method of improved wound healing in which a scaffold is applied to a portion of a wound, where damaged tissues and other structures are treated (e.g., reconstitution of the load bearing role of the knee meniscus via fabrication of implantable constructs) via direct electrospinning of an entire meniscus implant (paragraph 66). Mauck teaches an engineered fibrous scaffold compositions that comprises one or more first fibers comprising a first polymeric material (polycaprolactone (PCL)), the first polymeric material having a first rate of degradation when contacted with an fluid medium and one or more second fibers comprising a second polymeric material, the second polymeric material (polyethylene oxide) having a second rate of degradation when contacted with an fluid medium, where the second rate of degradation being faster than the first rate of degradation (i.e., a degradation rate different from the first; paragraphs 0007, 0052 and 0086).
 	Killeen teaches nanomedical scaffold is composed of nanospun polygaltin 910 (i.e., poly(lactic-co-glycolic acid). In the treatment of a 71 year old man, a secondary dressing was applied in 3 weeks (21 days).
Although the combined reference did not per se teach administering applying to the chronic wound after a period a second scaffolding electrospun polymer fiber, it would have been obvious to one of ordinary skill in the art to have applied a second layer of electrospun scaffold to the wound with a reasonable expectation of success because based on the rate at which healing occurs it would be necessary to place another electrospun fiber to the wound to further proceed with the process of healing. 
.

Claims 30-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0079759) in view of Chen et al. (Material (Basel) 9(4) 2016; 1-12) and further in view of Manavitehrani et al. (Polymers 2016, 8 20; 1-32) and Schneider et al. (Arch Dermatol. Res (2007) 298:413-420). 
Patel is applied here as above,
However Patel fails to teach affecting the pH wherein the byproduct is different from the initial pH of the portion or reducing the initial pH (as required by instant claims 30 and 41.  Nonetheless Patel teaches that the polymers are biodegradable and that in some embodiments, the biodegradable polymers comprise a monomer which is a member selected from lactic acid and glycolic acid (see 0012, 0095, as required in part by instant claims 34 and 44).
Chen is applied here as above.
Manavitehrani teaches degradation of a polymer drops the pH of the surrounding tissue (see pg. 4, lines 14+) and the by product has a pH at 3.85, or 
Schneider teaches chronic wound has a pH environment of about  7.5-8.9 (see pg. 415, left col. 1-12) and that having a shift of the wound at pH to 6.0 (as required by claims 38-43) would entail a decrease of activity from 40-90% (see pg. 415. Left col. 1+).
Therefore it would have been obvious to one of ordinary skill in the art to have incorporated in the teaching of Patel to treat a chronic wound as taught by Chen, and Schneider and apply the teachings of to include Manavitehrani teachings of the environmental pH of wound.
 Thus the combination of the cited prior art would have resulted in the instant claim invention at the time the claim invention was filed.  
Applicant’s argument have been carefully considered but found not persuasive because the electrospun recited by the claims is the same as that recited by Patel and therefore will have the same pH effect when in contact with the chronic wound.  Specifically Manavitehrani teaches degradation of a polymer drops the pH of the surrounding tissue (see pg. 4, lines 14+) and the by product has a pH at 3.85, or 3.08 (as required by instant claims 36, see Table 2) and that the degradation products of PLGA are lactic acid and glycolic acid, and both of them still lower the pH of the surrounding tissue (see pg. 7, below the Table). 

Maintained Double Patenting Held in abeyance
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25-44 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 -10 of U.S. Patent Application No. 16745097. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant are to a method of 
       Both applications recite using the same compositions and/or derivatives thereof.  	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claim 25-44 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 -10 of U.S. Patent Application No. 16453230. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant are to a method of treating a chronic wound, the method comprising: applying to the chronic wound a first scaffold comprising an electrospun polymer fiber; wherein the electrospun fiber comprises a polymer selected from the group consisting of polyglycolic acid, poly(lactide-co-caprolactone), polylactic acid, polycaprolactone, copolymers thereof, and combinations thereof; affecting the pH,  and reducing the pH (see claims 25-44) and the claims of the copending are to a  method for promoting the healing of a concave wound, the method comprising: placing a scaffold over the concave wound, the scaffold comprising a first polymer and a second polymer co-electrospun with the first polymer, the scaffold..
        Even though the copending claims did not recite what the polymer is only recites generically, it would have been obvious to one of ordinary skill in the art to have used any of the polymer recited by Patel above for an electrospun scaffold in the treatment of wound.  The shape of the wound would not matter as the electrospun material would be cut to fit the wound which is known in the art. Once the electrospun scaffold is applied to the wound it will change and reduce the pH environment of the wound.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claim 25-44 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 -14 of U.S. Patent Application No. 10/941,375. 
      The claims of the instant are to a method of treating a chronic wound, the method comprising: applying to the chronic wound a first scaffold comprising an electrospun polymer fiber; wherein the electrospun fiber comprises a polymer selected from the group consisting of polyglycolic acid, poly(lactide-co-caprolactone), polylactic acid, polycaprolactone, copolymers thereof, and combinations thereof; affecting the pH,  and reducing the pH (see claims 25-44) and the claims of the patent are to a  method fiber scaffold comprising electrospun polymer fibers, wherein each electrospun polymer fiber
        Even though the patented claims did not recite what the specific polymer is only recites generically (see claim 9), it would have been obvious to one of ordinary skill in the art to have used any of the polymer recited by Patel above for an electrospun scaffold in the treatment of wound.  The shape of the wound would not matter as the electrospun material that will change the pH of the environment (see Schneider et al. above)
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claim 25-44 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-7, 9, 11-12, 16-17, 19, 21-22, 24-26 of U.S. Patent Application No. 153019088,. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the instant are to a method of treating a chronic wound, the method comprising: applying to the chronic wound a first scaffold comprising an electrospun polymer fiber; wherein the electrospun fiber comprises a polymer selected from the group consisting of polyglycolic acid, poly(lactide-co-caprolactone), polylactic acid, polycaprolactone, copolymers thereof, and combinations thereof; affecting the pH,  and reducing the pH (see claims 25-44 and the claims of the copending are to a composition comprising: a plurality of electrospun fiber fragments consisting of a synthetic polymer, wherein the plurality of electrospun fiber fragments have an average length of about 1 pm 
 It would have been obvious to use the composition of the copending claims to practice the instant claimed invention because the composition comprises plurality of electrospun fibers and the instant comprises multiple electrospun fibers and treat wounds with a reasonable expectation of success.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.  Applicants, have not presented a terminal disclaimer and the claims of the above co-pending rejection remain pending, since this is not the only or sole rejection remaining the rejection is properly maintained. 

No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/15/21